McFADDEN, Justice.
Gray worked for Brasch & Miller Construction Company as a concrete finisher at various times since early 1977. He attended Idaho State University between the periods he worked. Gray first started work in May, 1977, and worked through January, 1978, at which time he left for school. He returned and resumed working for Brasch & Miller in June, 1978, staying through late August. He then left again for Idaho State. Gray completed the requirements for a degree on December 21, 1978 and returned to Boise to again work for Brasch & Miller but found that their operations had ceased around the second week in December due to weather conditions. Gray started working for them again around January 22, 1979.
*15Gray filed a claim for unemployment compensation on January 4, 1979, with an effective date of December 31, 1978. A determination was issued by the Department of Employment on January 19, 1979, declaring Gray ineligible on the grounds that he had voluntarily left employment without good cause. See I.C. § 72-1366(e) infra. Gray protested and a redetermination was issued February 5, reaffirming the decision. Gray filed further appeal, and the Department’s appeals examiner issued a decisión in March again reaffirming the determjnation of ineligibility.1
Gray filed a request for review with the Industrial Commission and hearing was held in May, 1979. The Commission issued an order in June reversing the appeals examiner’s. decision and held Gray eligible.2
*16The Commission’s decision is predicated upon I.C. § 72-1366, which states in pertinent part:
“Personal eligibility conditions. — The personal conditions of a benefit claimant are that—
(e) His unemployment is not due to the fact that he left his employment voluntarily without good cause, or that he was discharged for misconduct in connection with his employment.”
The Commission found it unnecessary to reach the appeals examiner’s finding that the respondent left without good cause.
We find it unnecessary to reach the question of the characterization of the events “due to” which Gray’s unemployment occurred. The determinative language in the above quoted section is the phrase “left his employment.” This language contemplates termination or severance of the employment relationship. This was apparent in Totorica v. Western Equipment Co., 88 Idaho 534, 542, 401 P.2d 817, 821 (1965), where the court stated that the terms “leaving work” or “left his work” as used in unemployment compensation law refer to a “severance of the employment relation.” This statement was followed in Coates v. Bingham Mechanical & Metal Products, Inc., 96 Idaho 606, 607-8, 533 P.2d 595, 596-7 (1975), where it was additionally noted that severance is a matter of intent. Reference also could be made to Pyeatt v. Idaho State Univ., 98 Idaho 424, 565 P.2d 1381 (1977), and to McMunn v. Dept. of Public Lands, 94 Idaho 493, 491 P.2d 1265 (1971), where in discussing the “good cause” portion of I.C. § 72-1366(e), the court noted the essential “termination” of the employment relationship which must precede such a discussion.
Under the facts here, were Gray to have attempted to claim benefits during the fall semester of 1978, he would have been faced with the counter-argument that he had not been terminated and was still employed and thus ineligible, a situation comparable with that found in Holloway-Cook v. Albertson’s, Inc., 100 Idaho 384, 597 P.2d 1074 (1979). The uncontradicted and unimpeached testimony of both employer and employee clearly indicates that Gray’s attendance at Idaho State was in the nature of a “leave of absence” from work. The Department of Employment’s rules on unemployment compensation state:
“A claimant on leave of absence or vacation is employed and not eligible for benefits. Ref.Sec. 72-1366 Idaho Code.” Rule 202-18.1
The record indicates that, while variously characterized, the employer and the respondent agreed on a leave of absence situation. This uncontroverted testimony, taken in conjunction with the quoted rule and the case law requiring severance of the employment relationship as a prerequisite to unemployed status, is indicative that the Commission’s finding of termination in August 1978 is without foundation. See I.C. § 72-1368(i); I.C. § 72-732; Booth v. City of Burley, 99 Idaho 229, 580 P.2d 75 (1978). Since Gray was always employed until that point in December when he appeared ready to reassume active employment status and found that he could not, due to the weather, only one unemployment resulted^ and that unemployment was not of the nature to make claimant ineligible for benefits under the statute.
By reason of our holding, the issues raised by the Commission’s reliance upon the “due to” language of the statute to resolve this case need not be addressed.3 *17While the Commission is correct in assuming that the “causal” unemployment (if there be more than one “unemployment” involved) is determinative of the question of eligibility, such a determination is not required where, as here, there is but one unemployment. Where a decision is correct but wrongly premised, this court will affirm the result on the proper basis. Matter of Revello, 100 Idaho 829, 832, 606 P.2d 933, 936 (1979).
The order of the Commission is affirmed. Appellate costs to respondent, but his request for payment in lieu of attorney fees is denied.
BISTLINE, DONALDSON and SHEPARD, JJ., concur.

. “FINDINGS OF FACT
During the past several years, the claimant has worked as a cement finisher. He has also been attending school at Idaho State University in Pocatello, Idaho. The claimant’s first period of employment with the interested employer began May 15, 1977, continuing through January 5, 1978. He attended school to the end of the semester, then resumed employment on or about June 10, 1978. Approximately one and a half months prior to leaving, the claimant advised the employer he expected to resume his education in September. His last day of work was approximately August 25, 1978. The claimant again started attending classes September 5, 1978. He completed requirements for a degree on December 21, 1978.
During the interim, the claimant contacted the employer in November, while home on Thanksgiving vacation. Work by the employer continued until approximately the second week of December. When the claimant returned, no work was available because of weather conditions. He was rehired starting approximately January 22, 1979, and was so employed at the time of the hearing.
The claimant testified that it was not accurate to state that he had voluntarily quit. It was more a leave of absence, as he had agreed to return to work.
The employer testified that when the claimant returned, there was a lack of work, which was the cause of his unemployment.
CONCLUSIONS
Evidence in the record established that the claimant has had intermittent employment with the interested employer interspersed with periods of attendance at school until he earned a degree. When the claimant left for the last semester at college, there was still work in progress continuing almost to the time he was ready to return. To state that the claimant was then unemployed due to lack of work does not go to the point. In actuality, the claimant’s unemployment started the day he left the job to attend school, even though such arrangement was acceptable to the employer, and he would be rehired upon return if work was in progress.
Considered from another point of view, if the claimant was on leave of absence, there was no severance of the employer/employee relationship; therefore, he could not be considered unemployed.
The record clearly shows that the claimant had established a pattern of attending school when it was least likely to interfere with his employment; however, it cannot be overlooked that when it was necessary to make a choice of one or the other, the claimant chose to attend school. It is therefore concluded that such was the reason for the leaving of work, which is not considered good cause for unemployment insurance purposes.”


. “FINDINGS OF FACT
II
The claimant voluntarily left his employment with Brasch & Miller Construction on about August 25, 1978 in order to return to college in Pocatello. He planned to graduate after attending for one semester. The claimant and the employer agreed that he would return to work for it when the semester ended in December.
III
The claimant finished the semester on about December 21, 1978. But he could not return to work for the employer at that time because the employer had temporarily ceased its operations and laid off its workers due to weather conditions.
CONCLUSIONS OF LAW
I
In order to be eligible for unemployment benefits, the claimant must meet the personal eligibility conditions of Idaho Code, Section 72-1366(e) which requires, inter alia, that ‘His unemployment is not due to the fact that he left his employment voluntarily without good cause....’
II
The appeals examiner found that the claimant did not have good cause for leaving his employment. However, it is not necessary to reach the question of good cause for leaving employment. The words ‘due to’ in Idaho Code, Section 72-1366(e) require that the claimant’s unemployment be caused by his voluntary leaving of his employment. In this case, when the claimant originally left his employment to attend school, his unemployment was so caused. But after the semester was over, he could not return to work because the employer *16had ceased its operations and laid off its employees. Even if the claimant had not left his employment to return to school, he would have been unemployed when the employer ceased its operations. Thus, the claimant’s unemployment was not due to the fact that he voluntarily left his employment, so he is eligible for unemployment benefits.”


. The Andersen v. Brigham Young Univ., 101 Idaho 737, 620 P.2d 310 (1980), situation is distinguishable from that involved here as substantial and competent evidence there supported the finding that Andersen did terminate his employment at the earlier point in time. That unemployment was “causal” in the contemplation of the statute, and it was determined that he had at that time left his employ*17ment voluntarily without good cause. Since he was unemployed as of that time, and ineligible under the facts, Andersen’s later application for benefits (and his alleged unemployment as of the date of application due to an inability to find summer employment) was immaterial. Here, of course, there never was a termination of the employment relationship until the later point in time when application for benefits was made, and Gray’s unemployment at that time was caused by the weather shutdown.